Title: To James Madison from Edmond Kelly, 25 December 1817
From: Kelly, Edmond
To: Madison, James


Sir
Columbia Ten 25 December 1817
Confident that you feel in retirement the same anxiety as when in office to preserve that Independence which your administration secured under perilous Circumstances I have addressed you without Ceremony but I hope with that respect which is the meed of true & exalted patriotism & virtue from an Idea that it was my duty to make the Communication and that whatever the public safety rendered necessary would meet your attention and I have now to make a few remarks not less necessary nor Important to elucidate what from a want of correct local Knowledge puzles the most Judicious of this & other Countries who erroneously attribute every bad & Tyranical measure to the british Executive & not to the Oligarchs—who erroneously suppose those Oligarchic senators patriotic and friendly that are the worst & bitterest enemies to mankind—Men that have Concluded with fatal success a 20 Years Crusade against the liberty of France and of Mankind—and who now appear disposed to do the same against America. I shall explain my motives more presented by party and in as clear concise and Corect a manner as I can give a biographical sketch of the origin progress & principles of that B. party whose designs Intrigues and Influence disturbs the world—enslaves nations under hopeless despotism & vulture like preys on the Vitals of mankind—a party which prospers by destroying the Industry & the freedom of surrounding nations—which derives its wealth and its greatness from the misfortunes and miseries inflicted by Despotism and the Inquisition—which it secretly encourages & whose Influence on the enlightened Multitude of Amn. Citizens is unlimited. I shall only mention the names of the two leaders of this party which is almost distinct from the old nobility of England which is the poorest but Comprises all the Descendants of those Individuals enriched by Cromwell & King Wm. the 3d by Military and legalised Robberies. The leader of this party in England is Lord Henry Petty & Marquess of Lansdown descended from Thos. Petty Clerk to Cromwells Council proprietor of two hundred thousand acres of plough Land in Ireland (exclusive of his english Estates) & very popular for his Speeches in parlemt. & by this you may Judge of the rest of them. By Military and Legalised Robberies the greater part of the british Isles thus became the private properties of this whig or ascendancy party—they are also proprietors of all the Boroughs that send Members to parlement. Their Tenants inhabiting these villages or boroughs pay their rents half yearly and dare not under the penalty of ⟨Ejectmt?⟩ & Eviction refuse to elect his Lordships younger son brother Nephew or Dependant—the person Elected binds himself to Vote as his Lordship requires & thus both houses act in union ⟨the lower house?⟩ subserviently to the upper—by which means the whigs are the most powerfull Oligarchs in the world—whatever is seemingly good patriotic or popular they perform but whatever is unjust despotic cruel or oppressive it becomes the duty of the commons & the crown to execute—they can as effectually direct what bill is to pass in the H of Coms or which is to be rejected with as much Certainty as you can whether your children shall go to school or your servants perform certain services you assign them during the period of their obligations to serve you—in Ireland are the Beresfords descended from a foundling Hospital Brat accidentally found in the street & called Poor afterwards Power and recently patented A La France into De La Poer with the addition of Beresford and enriched for Infamous but usefull services by Cromwell & by Wm the 3d Prince of Orange & Nassau of glorious & Immortal Memory with Orangemen—these men the Beresfords apprehended prosecuted & tried by Martial Law floged to death and otherwise executed the united Irishmen in 98 Convicted of attempts agst Govt but the survivors of that party or rather the successors of it (Robertspieres & slaves) and the Beresfords are now the best friends Imaginable because a self created Legislature of U Irishmen young Lawyers without property good principles or business among whom is Daniel Demagogue who with others receive Occasional donations or chances from Govt yet cherish the Idea of Equality & National Domains a Guilotine few are opposed to the more antient respectable & wealthy families & thus has a unity of sentiment united these 2 opposite upstart mercenary factions—the one seeking to Avail itself of the Corruption of Govt & by Means of the Guilotine to enrich itself & all this under the specious pretext of Liberty &ca.—the other hating & hated by the families that were formerly [illegible] received the Ud Irish Demagogues with open Arms & profits by their Howlings as the Lion in Africa does by the Jackall such is the state of parties there. You may rely on it the wealthy & Independt Int. opposed to democratic Inovation there but not Orangemen are those that are good and Virtuous—these Beresfords are the Leaders of the [illegible] Ascendancy party in Ireland & for obvious reasons now appear to encourage & protect the survivors of the U Irish and in fact foment rebellion to profit by it & this is the reason why you find every Ignorant Shop boy and Mechanic who [illegible] here [illegible] now an enthusiastic admirer of the british Ascendancy—such appears to me to be the present state the principles and policy of this great party now so popular in America—in short it appeared to be a favorite object with the original society of U Irishmen & Englishmen to deprive the british Ascendancy of the properties acquired as I mentioned & being assured of Aid from France did not conceal their sentiments and it became so popular a measure that the Ascendancy became alarmed and resolved to Extinguish that spirit of Freedom which unfortuna[te]ly the Imprudence the avarice & the unjust and Sanguinary dispositions of its Votaries had given them the most effectual aid to desi[…] preserve an appearance of patriotism these Oligarchs are not of […] why yet they secretly Caused all the Coalitions against France—the votes & Influence of that party made that fatal war & Coalitions popular the odium of it fell on Ministers the oligarchs voted hundreds of Millions to Ministers to subsidise those Coalitions & support that long protracted disastrous War and I attribute their success to Napoleons imprudence & their Intrigues to render him unpopular—a Tyrant &ca.—and not to any inability in France to repell the last invasion—they have organised an Orange party in America that is using the same means to make the american Democratic Govt unpopular—their exertions On the public decision of the Compensation bill were successfull, their Object appears to be to bring Democratic Legislation & Govt into Contempt—& the transformation of the federalists into a british party portends an intention under the authority of british Laws to plunder the Country with Impunity they appear to have deluded & gained the multitude & I own it is not for the ungratefull giddy shallow Multitude thus aiding to destroy their countries Indepen[den]ce but for our Own sakes that is for the rational & reflecting part of the Community that I wd oppose them in their attempts to subjugate America to a foreign Despotism—so much for America to return the british Ascy having by Means of bribes & by causing Jealousies and Divisions according to the old british Maxim divide et impera effectually succeeded in Europe have now made America the theatre of their Intrigues where it appears the british Oligarch orange party is both wealthy and numerous—near me here it Comprises all aspirants for places Peculation and Peerages from the Owner of a section with six negroes to the puppy who wears broad Cloth at a twelve months credit—a particular service Required from Orangemen is to Injure or poison me for which reason we are Enemies—My ancestors possd a large portion of Ireland it is now with the british ascendancy & their friends and Macbeth was not more anxious to destroy Banquos Issue than they are to destroy me & this & not any disposition to catch the applauses of the Multitude has placed me in opposition to them & as averse to the increase of british power & influence as any Native American & patriot it being a Matter Connected with my Own safety.
For these reasons I have given this subject all the Considn I was capable & do think Amn Independence wd be best secured by withdrawing from England those supplies that will enable her to subsidise to wage war & to subvert it—it may be sayed that is impossible—I say look to France stronger & more national more numerous & more martial—and the american has but little Nationality Compared with the frenchman or englishman thus you will Judge correctly—british resources arise from profits on trade partly with America for not only the duties on any of the articles sent here but every Cent paid for those articles will be lent by the british Capitalist or Merchant to Govt to pay the army sent to invade America, whenever it is necessary & required & thus it may be correctly inferred that America pays that Army & those Bayonets that are destined to enslave her—it is in fact tempting the enemies of Mankind to invade and paying their armies & supporting them on that particular service—deprive John Bull of his profits & his monopoly & you disarm him—If the Exotic Orange he has sent here thrives in your soil so may the arts if only Invited by you—Employ british Journeymen but let them have American apprentices & thus Manufacture your Own Materials to supply your own Citizens and you will destroy that dependence on british Capital & Manufactures the most pernicious evil to be dreaded you may perhaps not only furnish other nations but render John Bull less dangerous & offensive—in effect reenact Mr Jeffersons glorious non Intercourse sistem without noise Tumult clamour or uproar & perhaps by supplying south America disappoint John of the Mines of Mexico & Peru which he now appears anxious to deprive old Spain of—Spain will soon discover Johns Designs & hate him & it will be safer to see them at Variance than United agst America as they were agst France—such a Presidt as you or Mr Jefn. enacted to establish the manufacturing sistem would elevate America to real Greatness & prosperity & security.
P S I have much to say on other matters which want of room obliges me to omit.
